Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 1 of 10




            EXHIBIT “A”
                Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 2 of 10
Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842 (2020)
2020-1 Trade Cases P 81,260


                                                                 [2]   Alternative Dispute
                      962 F.3d 842                                     Resolution     Arbitrability of dispute
       United States Court of Appeals, Sixth Circuit.
                                                                       Parties may agree to have an arbitrator decide
           Harley BLANTON, Plaintiff,                                  not only the merits of a particular dispute but
    Derek Piersing, on Behalf of Himself and All                       also gateway questions of arbitrability, such as
                                                                       whether the parties have agreed to arbitrate
   Others Similarly Situated, Plaintiff-Appellant,
                                                                       or whether their agreement covers a particular
                         v.
                                                                       controversy.
  DOMINO'S PIZZA FRANCHISING LLC; Domino's
   Pizza Master Issuer LLC; Domino's Pizza LLC;                        3 Cases that cite this headnote
    Domino's Pizza, Inc., Defendants-Appellees.

                       No. 19-2388                               [3]   Alternative Dispute
                              |                                        Resolution     Arbitrability of dispute
                   Argued: June 10, 2020                               An agreement to arbitrate questions of
                              |                                        arbitrability is an additional, antecedent
              Decided and Filed: June 17, 2020                         agreement about who should decide such
                                                                       questions.
Synopsis
Background: Employees brought putative class action                    1 Cases that cite this headnote
against employer, alleging that employer's franchise
agreements violated federal antitrust law and state law. The     [4]   Alternative Dispute
United States District Court for the Eastern District of               Resolution     Arbitrability of dispute
Michigan, Victoria A. Roberts, J., 2019 WL 5543027, granted
                                                                       When parties have agreed to arbitrate the issue
employer's motion to compel arbitration, and dismissed the
                                                                       of arbitrability, a court may not disregard their
action. Employees appealed.
                                                                       agreement, even if a particular argument for
                                                                       arbitration seems to be wholly groundless.

[Holding:] The Court of Appeals, Thapar, Circuit Judge,                1 Cases that cite this headnote
held that parties clearly and unmistakably agreed to arbitrate
gateway questions of arbitrability.                              [5]   Federal Courts       Alternative dispute
                                                                       resolution
Affirmed.                                                              Usually, courts look to state law to interpret
                                                                       arbitration agreements.
Procedural Posture(s): On Appeal; Motion to Compel
Arbitration.
                                                                 [6]   Alternative Dispute Resolution        Evidence
                                                                       For questions of arbitrability, there must be
 West Headnotes (10)
                                                                       clear and unmistakable evidence that the parties
                                                                       agreed to have an arbitrator decide such issues.
 [1]     Alternative Dispute
         Resolution     Contractual or consensual basis                8 Cases that cite this headnote

         Arbitration is a matter of contract and contracts
         must be enforced according to their terms.              [7]   Alternative Dispute Resolution        In
                                                                       general; formation of agreement
                                                                       Employees and employer clearly and
                                                                       unmistakably agreed to arbitrate gateway



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        1
               Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 3 of 10
Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842 (2020)
2020-1 Trade Cases P 81,260

        questions of arbitrability, where parties'            Perica, MCCUNE WRIGHT AREVALO, LLP, Edwardsville,
        arbitration agreement expressly incorporated the      Illinois, Sharon S. Almonrode, Emily E. Hughes, Dennis
        American Arbitration Association (AAA) Rules          A. Lienhardt, THE MILLER LAW FIRM, P.C., Rochester,
        into it, and the AAA Rules provided that              Michigan, for Appellant. Norman M. Leon, J. Robert
        arbitrators had the power to resolve arbitrability    Robertson, John J. Hamill, Michael S. Pullos, Mary M.
        questions.                                            Shepro, DLA PIPER LLP (US), Chicago, Illinois, David
                                                              H. Bamberger, DLA PIPER LLP (US), Washington, D.C.,
        8 Cases that cite this headnote                       Edward J. Hood, CLARK HILL PLC, Detroit, Michigan, for
                                                              Appellees.
 [8]    Contracts        Matters annexed or referred to
                                                              Before: GRIFFIN, THAPAR, and READLER, Circuit
        as part of contract
                                                              Judges.
        Under Washington law, parties can incorporate
        outside documents into a contract if their
        agreement says as much.
                                                                                         OPINION
        1 Cases that cite this headnote
                                                              THAPAR, Circuit Judge.

 [9]    Federal Courts        Alternative dispute             Derek Piersing and Domino's Pizza disagree about whether
        resolution                                            he should have to arbitrate his claims against the company.
                                                              As in many arbitration cases, the question here is who should
        Question of whether there is clear and
                                                              resolve their dispute: an arbitrator or a court. The district court
        unmistakable evidence that the parties agreed to
                                                              held that an arbitrator should do so. We agree and affirm.
        arbitrate gateway issues of arbitrability presents
        a question of federal law, not state law.

        5 Cases that cite this headnote                                                       I.

                                                              Domino's has thousands of pizza restaurants across the
 [10]   Alternative Dispute Resolution         Operation
                                                              country. Like other large chains, Domino's operates many of
        and Effect
                                                              these restaurants through a franchise model. Each franchise
        Parties do not give up any of their substantive       is an independently owned and managed business with a
        rights when they choose to arbitrate an issue;        separate legal identity. But Domino's still controls certain
        they simply select a different forum to resolve       aspects of each franchise. Relevant here, Domino's allegedly
        their dispute.                                        required its franchises to agree not to solicit or hire employees
                                                              from other franchises without the prior consent of their
                                                              employer.

                                                              Piersing began working at a Domino's franchise in
*843 Appeal from the United States District Court for the
                                                              Washington state in the fall of 2014. Four years later, Piersing
Eastern District of Michigan at Detroit. No. 2:18-cv-13207—
                                                              sought a second job from a different Domino's franchise in
Victoria A. Roberts, District Judge.
                                                              the area. When he was hired by the second franchise, Piersing
Attorneys and Law Firms                                       signed an *844 arbitration agreement, which requires him to
                                                              arbitrate a wide array of issues related to his employment. The
ARGUED: Anne B. Shaver, LIEFF CABRASER HEIMANN                agreement also specifies that the arbitration will be conducted
& BERNSTEIN, LLP, San Francisco, California, for              according to the American Arbitration Association National
Appellant. Norman M. Leon, DLA PIPER LLP (US),                Rules for the Resolution of Employment Disputes (“AAA
Chicago, Illinois, for Appellees. ON BRIEF: Anne B. Shaver,   Rules”).
Dean M. Harvey, Lin Y. Chan, Yaman Salahi, Jeremy J.
Pilaar, LIEFF CABRASER HEIMANN & BERNSTEIN,                   Around the same time, Piersing learned that he had been
LLP, San Francisco, California, Derek Y. Brandt, Leigh M.     fired from the first franchise. According to Piersing, the store


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
               Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 4 of 10
Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842 (2020)
2020-1 Trade Cases P 81,260

fired him because it thought that its franchise agreement with
                                                                 agreements. See, e.g.,       Lamps Plus, Inc. v. Varela, –––
Domino's required it to do so in order to allow him to work at
                                                                 U.S. ––––, 139 S. Ct. 1407, 1414–15, 203 L.Ed.2d 636
the second franchise. Piersing worked at the second franchise
                                                                 (2019). (Here, all agree that Washington contract law applies.)
for a few months until he left his job because of a medical
                                                                 But for questions of “arbitrability,” the Supreme Court
condition.
                                                                 has adopted an additional interpretive rule: there must be
                                                                 “clear and unmistakable” evidence that the parties agreed
Piersing and another plaintiff then filed a class action
against Domino's, alleging that the company's franchise          to have an arbitrator decide such issues.     First Options
agreement violated federal antitrust law as well as state law.   of Chi., Inc. v. Kaplan, 514 U.S. 938, 944, 115 S.Ct. 1920,
Domino's soon moved to compel arbitration under the Federal      131 L.Ed.2d 985 (1995) (cleaned up); see also          Rent-A-
Arbitration Act. See     9 U.S.C. § 1 et seq. The plaintiffs     Center, 561 U.S. at 69 n.1, 130 S.Ct. 2772 (describing this
opposed the motion, arguing that Domino's couldn't enforce       “heightened standard”). In effect, this rule reverses the usual
the arbitration agreements because the company hadn't signed     presumption in favor of arbitration when it comes to questions
the agreements (only their franchises had). But the district     of “arbitrability.” See   First Options, 514 U.S. at 944–45,
court ordered the plaintiffs to go to arbitration anyway,        115 S.Ct. 1920.
finding that both Piersing and his co-plaintiff had agreed
to arbitrate not only the merits of certain claims but also      [7] That brings us to the question in this case. In his
threshold questions about the agreements themselves. This       arbitration agreement, Piersing agreed that “[t]he American
appeal followed.                                                Arbitration *845 Association (‘AAA’) will administer the
                                                                arbitration and the arbitration will be conducted in accordance
                                                                with then-current [AAA Rules].” R. 61-4, Pg. ID 982. And
                              II.                               those Rules provide that “[t]he arbitrator shall have the
                                                                power to rule on his or her own jurisdiction, including any
 [1] [2] [3] [4] To understand this case, you first need aobjections with respect to the existence, scope or validity of
little background about federal arbitration law. The Federal    the arbitration agreement.” R. 61-6, Pg. ID 989. The question
Arbitration Act reflects the basic principles that “arbitration for us is whether that's “clear and unmistakable” evidence that
is a matter of contract” and that contracts must be enforced    Piersing agreed to arbitrate “arbitrability.” 1
“according to their terms.”       Rent-A-Center, W., Inc. v.
Jackson, 561 U.S. 63, 67, 130 S.Ct. 2772, 177 L.Ed.2d 403         [8] There are good reasons to think it is. To start, the AAA
(2010). As a corollary, the Supreme Court has recognized that    Rules clearly empower an arbitrator to decide questions of
“parties may agree to have an arbitrator decide not only the     “arbitrability”—for instance, questions about the “scope”
merits of a particular dispute but also ‘gateway’ questions      of the agreement. And it's long been settled that parties
of ‘arbitrability,’ such as whether the parties have agreed      can incorporate outside documents into a contract if their
to arbitrate or whether their agreement covers a particular      agreement says as much. See, e.g., W. Wash. Corp. of Seventh-
                                                                 Day Adventists v. Ferrellgas, Inc., 102 Wash.App. 488, 7
controversy.”   Henry Schein, Inc. v. Archer & White Sales,
                                                                 P.3d 861, 865 (2000); 11 Williston on Contracts § 30:25 (4th
Inc., ––– U.S. ––––, 139 S. Ct. 524, 529, 202 L.Ed.2d
                                                                 ed. 2012). Piersing's agreement says as much: it expressly
480 (2019) (cleaned up). After all, such an agreement is
                                                                 incorporates the AAA Rules into the agreement and even
“simply an additional, antecedent agreement” about who
                                                                 helpfully includes a link to the AAA's website, from which
should decide these questions.   Rent-A-Center, 561 U.S. at      one can easily access the Rules. On its own terms, that's
69, 130 S.Ct. 2772. And when parties have agreed to arbitrate    pretty compelling evidence that Piersing agreed to arbitrate
“arbitrability,” a court may not disregard their agreement       “arbitrability.”
—even if a particular argument for arbitration seems to be
“wholly groundless.”     Henry Schein, 139 S. Ct. at 528–31.  What the text suggests the case law confirms. The Supreme
                                                              Court has itself said that the AAA Rules “provide that
[5]    [6] That leaves the question of how to determine arbitrators have the power to resolve arbitrability questions.”
whether the parties have agreed to arbitrate “arbitrability.”     Henry Schein, 139 S. Ct. at 528. And the Court has itself
Usually, courts look to state law to interpret arbitration    relied on the incorporation of the AAA Rules to determine



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           3
                 Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 5 of 10
Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842 (2020)
2020-1 Trade Cases P 81,260

what the parties agreed to. See    Preston v. Ferrer, 552             at *2–3 (3d Cir. 2020);     Simply Wireless, Inc v. T-Mobile
U.S. 346, 361–63, 128 S.Ct. 978, 169 L.Ed.2d 917 (2008);              US, Inc., 877 F.3d 522, 527–28 (4th Cir. 2017) (same for the
                                                                      “substantively identical” JAMS Rules), abrogated on other
   C & L Enters., Inc. v. Citizen Band Potawatomi Indian
Tribe of Okla., 532 U.S. 411, 418–20, 121 S.Ct. 1589, 149             grounds by Henry Schein, 139 S. Ct. 524; Petrofac, Inc.
L.Ed.2d 623 (2001). It's true that the Court has yet to put these     v. DynMcDermott Petrol. Operations Co., 687 F.3d 671, 675
pieces together so as to resolve the question in this case. See
                                                                      (5th Cir. 2012);       Fallo v. High-Tech Inst., 559 F.3d 874,
   Henry Schein, 139 S. Ct. at 531. But there's no reason for
                                                                      878 (8th Cir. 2009);      Brennan v. Opus Bank, 796 F.3d 1125,
our court to wait to finish the puzzle. There's little doubt about
the final picture.                                                    1130–31 (9th Cir. 2015);       Dish Network L.L.C. v. Ray, 900
                                                                      F.3d 1240, 1246 (10th Cir. 2018);    Terminix Int'l Co., LP
Our own circuit's precedent counsels—and perhaps compels              v. Palmer Ranch Ltd. P'ship, 432 F.3d 1327, 1332 (11th Cir.
—the same outcome. In a recent decision, our court relied on
the incorporation of the AAA Rules to find that the parties had       2005);   Qualcomm Inc. v. Nokia Corp., 466 F.3d 1366,
“clearly and unmistakably” agreed to arbitrate “arbitrability.”       1372–73 (Fed. Cir. 2006), abrogated on other grounds by
McGee v. Armstrong, 941 F.3d 859, 866 (6th Cir. 2019)                    Henry Schein, 139 S. Ct. 524; Chevron Corp. v. Ecuador,
(citation omitted). To be sure, our decision also pointed to          795 F.3d 200, 207–08 (D.C. Cir. 2015) (same for the United
another provision in the agreement during the course of its           Nations Commission on International Trade Law Rules). And
analysis. But that provision simply described the procedures          the one remaining circuit has precedent suggesting that it
by which the parties had to raise questions of “arbitrability”
                                                                      would join this consensus. See Commonwealth Edison Co.
before the arbitrator; it didn't purport to expand the arbitrator's
                                                                      v. Gulf Oil Corp., 541 F.2d 1263, 1272–73 (7th Cir. 1976)
authority to decide such questions. See id. So it's *846
                                                                      (relying on the incorporation of the AAA Rules to find that the
unclear what (if anything) the provision added to the court's
                                                                      parties had agreed to binding arbitration). Indeed, it's possible
analysis. See In re: Auto. Parts Antitrust Litig., 951 F.3d
                                                                      that our circuit has already joined too. See McGee, 941 F.3d
377, 382 (6th Cir. 2020) (reading McGee as holding that
                                                                      at 866. But to the extent that there's any ambiguity in our prior
the incorporation of the AAA Rules “shows that the parties
                                                                      decisions, we officially do so today.
‘clearly and unmistakably’ agreed that the arbitrator would
decide questions of arbitrability” (citation omitted)).

What's more, district courts in our circuit have long found                                          III.
that the incorporation of the AAA Rules provides “clear and
unmistakable” evidence that the parties agreed to arbitrate           All that's straightforward enough. But both parties raise some
“arbitrability.” See, e.g., Cornett v. Cmco Mortg., LLC, Civ.         arguments in response. Some of these arguments require a bit
No. 12-169-ART, 2012 WL 12925599, at *2 (E.D. Ky. Nov. 9,             of explanation. None change our final decision.
2012); see also Willacy v. Marotta, 683 F. App'x 468, 477 (6th
Cir. 2017) (White, J., concurring). Just another persuasive
reason for us to do the same.                                                                        A.

Finally, consider that every one of our sister circuits to             [9] Domino's argues about the correct choice of law. The
address the question—eleven out of twelve by our count—has            company says that the question here—whether there's “clear
found that the incorporation of the AAA Rules (or similarly           and unmistakable” evidence that the parties agreed to arbitrate
worded arbitral rules) provides “clear and unmistakable”              “arbitrability”—presents a question of state law, not federal
evidence that the parties agreed to arbitrate “arbitrability.” See    law. It's true that some courts have described the question

   Awuah v. Coverall N. Am., Inc., 554 F.3d 7, 11–12 (1st Cir.        in this way. See, e.g.,      Dish Network, 900 F.3d at 1246;

2009);     Contec Corp. v. Remote Sol., Co., 398 F.3d 205,               Wells Fargo Advisors, LLC v. Sappington, 884 F.3d 392,
                                                                      396–99 (2d Cir. 2018). But these decisions seem to conflate
208–09 (2d Cir. 2005);     Richardson v. Coverall N. Am.,
                                                                      the questions of contract formation and interpretation (which
Inc., ––– F. App'x ––––, –––– – ––––, 2020 WL 2028523,
                                                                      generally involve state law) with the question whether a



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
                 Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 6 of 10
Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842 (2020)
2020-1 Trade Cases P 81,260

particular agreement satisfies the “clear and unmistakable”            “clear and unmistakable” evidence that he agreed to arbitrate
standard (which seems to be one of federal law). See, e.g.,            “arbitrability.” None prove persuasive.
     *847 Arnold v. Homeaway, Inc., 890 F.3d 546, 552 &
                                                                       The Arbitration Agreement. Piersing argues that his
n.4 (5th Cir. 2018);       Brennan, 796 F.3d at 1128–30; see           arbitration agreement incorporates the AAA Rules only as
also Dish Network, 900 F.3d at 1252 n.1 (Tymkovich, C.J.,              to claims that fall within the scope of the agreement. In
concurring).                                                           other words, he thinks that a court must first determine
                                                                       whether the agreement covers a particular claim before the
To see why, consider the Supreme Court's leading case on               arbitrator has any authority to address its jurisdiction. But
                                                                       nothing in the relevant provision limits the incorporation in
the “clear and unmistakable” standard. See       First Options,        this way. Instead, it simply provides that “the arbitration
514 U.S. 938, 115 S.Ct. 1920. That decision explained that             will be conducted in accordance with then-current [AAA
courts should generally “apply ordinary state-law principles           Rules].” R. 61-4, Pg. ID 982. Other courts have read similar
that govern the formation of contracts” in arbitration cases but       references to “arbitration” or “the arbitration” as generally
then added a “qualification.”        Id. at 944, 115 S.Ct. 1920.       authorizing an arbitrator to decide questions of “arbitrability.”
The “qualification” was that “[c]ourts should not assume that          See, e.g.,   Dish Network, 900 F.3d at 1244–46;          Simply
the parties agreed to arbitrate arbitrability unless there is ‘clear
                                                                       Wireless, 877 F.3d at 525, 527–28;         Awuah, 554 F.3d at
and unmistakable’ evidence that they did so.”    Id. (cleaned
up). The Supreme Court then analyzed for itself whether there          9, 11;     Terminix Int'l Co., 432 F.3d at 1332. And on its
was “clear and unmistakable” evidence that the parties had             own terms, Piersing's reading of the agreement doesn't make
                                                                       much sense. He reads the agreement to say that the arbitrator
agreed to arbitrate “arbitrability.” See  id. at 946, 115 S.Ct.        shall have the power to determine the scope of the agreement
1920. Nothing in this analysis suggests that this new standard         only as to claims that fall within the scope of the agreement.
should be governed by state law. Nor have later decisions              Yet that reading would render the AAA's jurisdictional rule
suggested anything different. See, e.g., Rent-A-Center, 561            superfluous.
U.S. at 69 n.1, 130 S.Ct. 2772 (describing the standard as
an “interpretive rule” created by the Supreme Court (citation          It's true that some courts have read similar provisions more
omitted)).                                                             narrowly when an arbitration agreement carves out certain
                                                                       claims from the very provision that incorporates the AAA
In any event, Washington courts have also found that the               Rules. See, e.g.,     Archer & White Sales, Inc. v. Henry
incorporation of the AAA Rules (or similarly worded arbitral           Schein, Inc., 935 F.3d 274, 280–82 (5th Cir. 2019), cert.
rules) provide “clear and unmistakable” evidence that the              granted ––– U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––,
parties agreed to arbitrate “arbitrability.” See In re Estate of       2020 WL 3146679 (2020). *848 Imagine that Piersing's
Anches, No. 78732-2-I, 2019 WL 3417100, at *2 (Wash. Ct.               arbitration agreement said that “the arbitration (except as to
App. July 29, 2019); Raven Offshore Yacht, Shipping, LLP v.            antitrust claims against non-signatories) will be conducted in
F.T. Holdings, LLC, 199 Wash.App. 534, 400 P.3d 347, 349–              accordance with then-current [AAA Rules].” In that scenario,
50 (2017) (same for similarly worded Maritime Arbitration              one might think that the agreement “incorporates the AAA
Association Rules). And Piersing hasn't give us any reason to          rules—and therefore delegates arbitrability—for all disputes
think that the Washington Supreme Court would ultimately
adopt the minority view in this debate. So in the end, the             except those under the carve-out.”       Id. at 281. But to the
choice of law makes no difference here.                                extent that Piersing's arbitration agreement carves out certain
                                                                       claims from arbitration, it does so from the agreement in
                                                                       general, not from the provision that incorporates the AAA
                                                                       Rules. So the carveout goes to the scope of the agreement—
                                B.                                     a question that the agreement otherwise delegates to the
                                                                       arbitrator—not the scope of the arbitrator's authority to
For his part, Piersing offers several arguments why we
should be the first circuit court in the country to find               decide questions of “arbitrability.” See    id. (describing
that the incorporation of the AAA Rules doesn't provide                the “placement of the carve-out” as “dispositive”); see also




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
                Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 7 of 10
Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842 (2020)
2020-1 Trade Cases P 81,260

                                                                   This court has treated the non-signatory question differently
    Oracle Am., Inc. v. Myriad Grp. A.G., 724 F.3d 1069, 1076
                                                                   when the non-signatory opposes arbitration. Imagine, for
(9th Cir. 2013) (warning parties not to “conflate[ ] the scope
                                                                   instance, that Piersing had never signed the arbitration
of the arbitration clause ... with the question of who decides
                                                                   agreement. In that context, our court has said, the question
arbitrability”); Ally Align Health, Inc. v. Signature Advantage,
                                                                   goes to the very “existence of [a valid arbitration] agreement”
LLC, 574 S.W.3d 753, 757–58 (Ky. 2019) (same). And that's
                                                                   and thus the court must itself resolve the question even if
probably why Piersing doesn't raise any argument about the
                                                                   the agreement incorporates the AAA Rules. In re: Auto.
carveout in his agreement.
                                                                   Parts Antitrust Litig., 951 F.3d at 385; see also        *849
The AAA Rules. Piersing next offers two reasons why, in            DK Joint Venture 1 v. Weyand, 649 F.3d 310, 317 (5th Cir.
his view, the AAA Rules don't require him to arbitrate the         2011) (same); cf. 7 Bruner & O'Connor on Construction
question of “arbitrability” at issue in this case. Neither has     Law § 21:93 (noting that “arbitrators and judges often draw
merit.                                                             distinctions between what might be called ‘consenting non-
                                                                   signatories’ (which seek to arbitrate) and ‘non-consenting
Piersing first argues that the relevant AAA rule addresses         non-signatories’ (which resist arbitration)” (cleaned up)). But
only the “existence, scope or validity” of his arbitration         Piersing doesn't challenge the “existence” of the arbitration
agreement, not whether a non-signatory may enforce the             agreement here. Probably because he signed it.
agreement under state contract law. See        Arthur Andersen
                                                                   Piersing also argues that even if the relevant AAA rule gives
LLP v. Carlisle, 556 U.S. 624, 630–31, 129 S.Ct. 1896,
                                                                   arbitrators the power to decide questions of “arbitrability,” it
173 L.Ed.2d 832 (2009) (explaining that state contract
                                                                   doesn't give them the exclusive power to do so. Piersing is
law sometimes allows non-signatories to enforce arbitration
                                                                   right that the rule doesn't include the word “exclusive.” But
agreements under the Federal Arbitration Act). But Piersing
                                                                   in law the expression of one thing often implies the exclusion
overlooks key language in the rule. In full, the rule provides
that “[t]he arbitrator shall have the power to rule on his or      of other things. See, e.g.,    Bruesewitz v. Wyeth LLC, 562
her own jurisdiction, including any objections with respect to     U.S. 223, 232–33, 131 S.Ct. 1068, 179 L.Ed.2d 1 (2011). And
the existence, scope or validity of the arbitration agreement.”    the same insight holds true in life. Imagine that during dinner
R. 61-6, Pg. ID 989 (emphasis added). The term “including”         one of your children asks whether she can use the car that
shows that the latter issues—“existence, scope or validity”—       evening, and you reply, “Sure, you can have the car tonight.”
are meant to illustrate rather than exhaust the concept of         Your other children will understand that this child is the only
                                                                   person who should use the car that evening even if you don't
“jurisdiction.” See, e.g., Burgess v. United States, 553 U.S.
                                                                   expressly say as much.
124, 131 n.3, 128 S.Ct. 1572, 170 L.Ed.2d 478 (2008). So the
real issue is whether the question here goes to the arbitrator's
                                                                   Arbitration agreements may be less fun than a night out with
“jurisdiction.”
                                                                   friends. But the same rules of English apply. Most people
                                                                   who read the sentence, “[t]he arbitrator shall have the power
Piersing doesn't dispute that the question here goes to the
                                                                   to rule on his or her own jurisdiction,” wouldn't then think
arbitrator's jurisdiction. In fact, he himself says that whether
                                                                   “but a court may also rule on this issue.” And things would
Domino's can enforce the arbitration agreement against him
                                                                   get pretty chaotic if the rule were read this way. It would
under state contract law involves a “question of arbitrability.”
                                                                   lead to a race to the courthouse (or arbitrator's forum) to have
Piersing Br. at 9. Hence the AAA Rules cover the question.
                                                                   each party's preferred decisionmaker be the first to rule on the
See, e.g.,   Eckert/Wordell Architects, Inc. v. FJM Props. of      issue. For if a court ruled on the issue first, then that ruling
Willmar, LLC, 756 F.3d 1098, 1100 (8th Cir. 2014); Anderton        could bind the arbitrator under the doctrine of res judicata.
v. Practice-Monroeville, P.C., 164 So. 3d 1094, 1101–02 (Ala.      See, e.g., Aircraft Braking Sys. Corp. v. Local 856, Int'l Union,
2014); cf. Brittania-U Nigeria, Ltd. v. Chevron USA, Inc.,         United Auto. Workers, 97 F.3d 155, 159 (6th Cir. 1996). But if
866 F.3d 709, 715 (5th Cir. 2017) (holding the same for            the arbitrator ruled on the issue first, then that ruling would be
                                                                   subject to an exceedingly narrow form of judicial review. See,
similarly worded arbitral rules);    Apollo Comput., Inc. v.
Berg, 886 F.2d 469, 473 (1st Cir. 1989) (same).                    e.g.,   Nationwide Mut. Ins. Co. v. Home Ins. Co., 429 F.3d
                                                                   640, 643 (6th Cir. 2005); see also   First Options, 514 U.S.
                                                                   at 942, 115 S.Ct. 1920 (explaining that a court will set aside


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
                Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 8 of 10
Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842 (2020)
2020-1 Trade Cases P 81,260

an arbitration decision involving an issue on which the parties     at 349–50. As did the plain text of the rule itself. It's often
agreed to arbitrate “only in very unusual circumstances”).          said that parties bargain in the shadow of the law. To adopt
All this would suggest that the AAA Rules are best read to          a different understanding of the rule now would deprive
give arbitrators the exclusive authority to decide questions of     countless parties of the benefit of their bargain.
“arbitrability.”
                                                                    Circuit Precedent. Piersing next claims that our circuit has
Still, there may be a kernel of truth to Piersing's argument.       already held that the incorporation of the AAA Rules doesn't
The relevant AAA rule looks like what's known in the world          provide “clear and unmistakable” evidence that the parties
of international arbitration as a “competence-competence”           agreed to arbitrate “arbitrability.” But the cases he cites
clause. See generally Restatement (Third) of the U.S. Law of        address two distinct sets of issues.
Int'l Commercial and Inv'r-State Arbitration § 2.8 (2019). And
there's reason to think that these clauses—when first added to      One line of cases addresses whether the incorporation of
the rules of arbitral institutions almost a century ago—were        arbitral rules from the National Association of Securities
not meant to give arbitrators the exclusive authority to decide     Dealers provides “clear and unmistakable” evidence that
their jurisdiction. They simply confirmed that arbitrators          the parties agreed to arbitrate a specific question of
could address their jurisdiction. See Richard W. Hulbert,
                                                                    “arbitrability.” See, e.g., Smith Barney, Inc. v. Sarver, 108
Institutional Rules and Arbitral Jurisdiction: When Party
                                                                    F.3d 92, 96–97 (6th Cir. 1997), abrogated on other grounds by
Intent Is Not “Clear and Unmistakable,” 17 Am. Rev. Int'l
Arb. 545, 551–63 (2006).                                               Vaden v. Discover Bank, 556 U.S. 49, 129 S.Ct. 1262, 173
                                                                    L.Ed.2d 206 (2009). But nothing in those rules—at least those
Yet the problem for Piersing is that the AAA seems to have          discussed in the opinion—spoke to the arbitrator's power to
adopted its jurisdictional rule for a different reason: namely,     address “jurisdiction.” And nothing in our decision said that
to provide “clear and unmistakable” evidence that the parties       the incorporation of arbitral rules can never amount to “clear
agreed to arbitrate “arbitrability.” That's at least how the AAA    and unmistakable” evidence. Instead, our decision turned
and other sources described the rule at the time of its adoption.   on the specific arbitral rules and the specific question of
See, e.g., Alan Scott Rau, Arbitrating “Arbitrability,” 7           “arbitrability.” See    Smith Barney, 108 F.3d at 96–97. As it
World Arb. & Mediation Rev. 487, 542–43 (2013) (collecting          turns out, the question in that case did not even involve one of
evidence); *850 AAA Revises Commercial Arbitration
Rules, 53 Disp. Resol. J. 4, 96 (1998) (describing the new          “arbitrability.” See Howsam v. Dean Witter Reynolds, Inc.,
                                                                    537 U.S. 79, 83–86, 123 S.Ct. 588, 154 L.Ed.2d 491 (2002).
rule as a response to the Supreme Court's decision in     First
Options). But see Hulbert, supra, at 563 (reading the evidence      What's more, two of our sister circuits have concluded that
differently). And that understanding would seem to undercut         the arbitral rules at issue in that case did not provide “clear
any comparison between the AAA's jurisdictional rule and            and unmistakable” evidence, while the arbitral rules at issue in
traditional “competence-competence” clauses.
                                                                    this case do. Compare    Cogswell v. Merrill Lynch, Pierce,
Whatever you think of all this history, in the end we need          Fenner & Smith Inc., 78 F.3d 474, 480–81 (10th Cir. 1996),
not rely on it to resolve this case. The real issue here isn't      and    Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Cohen,
how an arbitrator would have understood the jurisdictional
                                                                    62 F.3d 381, 384 (11th Cir. 1995), with     Dish Network, 900
rule in 1918, but how the parties would have understood it
                                                                    F.3d at 1246, and     Terminix Int'l Co., 432 F.3d at 1332.
in 2018 (when Piersing signed his agreement). See         Rent-
                                                                    Piersing hasn't given us any reason not to draw the same
A-Center, 561 U.S. at 69 n.1, 130 S.Ct. 2772 (describing
                                                                    distinction.
the “clear and unmistakable” standard as about “the parties’
manifestation of intent”). At that time, almost every circuit
                                                                    The second line of cases addresses whether the incorporation
court in the country—including Piersing's local regional
                                                                    of the AAA Rules provides “clear and unmistakable”
circuit—had held that this rule or similar ones gave arbitrators
                                                                    evidence that the parties agreed to arbitrate whether to
the exclusive authority to arbitrate “arbitrability.” See, e.g.,
                                                                    allow classwide arbitration. See, e.g.,   AlixPartners, LLP v.
    Brennan, 796 F.3d at 1130–31. Washington law pointed
to the same conclusion. See Raven Offshore Yacht, 400 P.3d          Brewington, 836 F.3d 543, 553 (6th Cir. 2016);        Huffman



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
                 Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 9 of 10
Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842 (2020)
2020-1 Trade Cases P 81,260

v. Hilltop Cos., LLC, 747 F.3d 391, 393–94, 398–99 (6th                an attorney (who we do expect to read such decisions). Cf.
Cir. 2014);     Reed Elsevier, Inc. ex rel. LexisNexis Div. v.             First Options, 514 U.S. at 946, 115 S.Ct. 1920 (referring
Crockett, 734 F.3d 594, 599–600 (6th Cir. 2013). But again,            to local circuit precedent in evaluating whether the parties had
these cases turned on the reasoning that nothing in the AAA            “clearly” agreed to arbitrate “arbitrability”). Given all this,
Rules expressly empowers arbitrators to decide *851 this               Piersing had ample notice about the meaning and effect of the
                                                                       AAA Rules.
issue. See, e.g.,    Reed Elsevier, 734 F.3d at 600. And
again, two of our sister circuits have distinguished between
                                                                       Piersing says that we should distinguish his case because
the question in those cases and the question in this case
                                                                       he's not a sophisticated party. But nothing in the
based on the different structure of the rules and the unique
                                                                       Federal Arbitration Act purports to distinguish between
concerns raised by classwide arbitration. See Richardson,
                                                                       “sophisticated” and “unsophisticated” parties. Cf.        AT&T
––– F. App'x at –––– n.2, 2020 WL 2028523, at *2 n.2;
                                                                       Mobility LLC v. Concepcion, 563 U.S. 333, 346 n.5, 131 S.Ct.
   Catamaran Corp. v. Towncrest Pharmacy, 864 F.3d 966,                1740, 179 L.Ed.2d 742 (2011). And as judges, we have no
973 & n.4 (8th Cir. 2017); see also JPay, Inc. v. Kobel, 904           authority to redline Congress's work. That's probably why
F.3d 923, 945–47 (11th Cir. 2018) (Graham, J., concurring in           other circuit courts have declined to adopt Piersing's proposed
part and dissenting in part).                                          distinction. See, e.g.,    Richardson, ––– F. App'x at ––––,
                                                                       2020 WL 2028523, at *3;        Arnold, 890 F.3d at 552 & n.5
It's true that a few circuits have reasoned that all questions
                                                                       (collecting cases). We see no reason to be the first.
of “arbitrability”—whether related to bilateral or classwide
arbitration—should be treated the same way. See              JPay,     Policy. Piersing finally invokes a policy concern: that a ruling
904 F.3d at 942–44;       Dish Network, 900 F.3d at 1247–48;           for Domino's would mean that anyone could force him to
                                                                       arbitrate “arbitrability” no matter how frivolous the argument
   Wells Fargo Advisors, 884 F.3d at 398–99. But they did so           for arbitration. But just last year, the Supreme Court rejected a
in holding that the incorporation of the AAA Rules provides            nearly identical argument about “frivolous motions to compel
“clear and unmistakable” evidence as to all questions of
“arbitrability.” That hardly provides us a basis to hold that the      arbitration.”   Henry Schein, 139 S. Ct. at 531. The Court
Rules provide such evidence as to none of them. Whatever               explained that—whatever the merits of this policy concern—
side has the better of this debate, all circuits agree that the        it couldn't “rewrite” the text of the Federal Arbitration Act
incorporation of the AAA provides “clear and unmistakable”             “simply to accommodate [this] concern.”      Id. And it also
evidence here.                                                         noted that the concern was “overstate[d]” because arbitrators
                                                                       can quickly resolve frivolous motions and in some *852
“Clear and Unmistakable.” Piersing also insists that, even if
                                                                       cases even impose sanctions for such motions.        Id.
the incorporation of the AAA Rules provides evidence that
the parties agreed to arbitrate “arbitrability,” it's not “clear and
                                                                        [10] Keep in mind that the question here is quite narrow. It's
unmistakable” evidence. But his assertion to this effect runs
                                                                       not about the merits of the case. It's not even about whether
into a solid wall of contrary authority. See, e.g.,      Awuah,        the parties have to arbitrate the merits. Instead, it's about who
554 F.3d at 11 (describing the AAA Rule as “about as ‘clear            should decide whether the parties have to arbitrate the merits.
and unmistakable’ as language can get”). Indeed, at the time           And as the Supreme Court has often said, parties don't give up
Piersing signed his arbitration agreement, he not only had the         any of their substantive rights when they choose to arbitrate
benefit of the text of the agreement but also judicial precedent       an issue; they simply select a different forum to resolve their
from both his regional circuit and a local state court telling
                                                                       dispute. See, e.g., Preston, 552 U.S. at 359, 128 S.Ct. 978.
him that the incorporation of arbitral rules can provide “clear
                                                                       That's all that happened here.
and unmistakable” evidence that the parties agreed to arbitrate
“arbitrability.” See   Brennan, 796 F.3d at 1130–31; Raven
Offshore Yacht, 400 P.3d at 349–50. And even if we don't
                                                                                                      C.
expect Piersing to read judicial decisions, he certified in his
arbitration agreement that he had time to obtain advice from



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
                Case 1:20-cv-00706-JL Document 17-1 Filed 10/21/20 Page 10 of 10
Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842 (2020)
2020-1 Trade Cases P 81,260

                                                                          under state contract law (specifically, equitable estoppel). He
Aside from the merits, Piersing raises two other arguments.
                                                                          rightly points out that this question should be decided by an
Neither persuades.
                                                                          arbitrator, not a court. But even so, his request misunderstands
                                                                          our role: “[o]ur job is ‘to correct wrong judgments, not
Leave to Amend. Piersing argues that the district court erred
                                                                          to revise opinions.’ ” Flight Options, LLC v. Int'l Bhd. of
when it refused him leave to amend his complaint. Yet
the record makes clear that the court never ruled on this                 Teamsters, Local 1108, 873 F.3d 540, 546 (6th Cir. 2017)
issue. Why? Because Piersing never filed a motion for leave               (quoting     Herb v. Pitcairn, 324 U.S. 117, 126, 65 S.Ct.
to amend—as contemplated by the Federal Rules of Civil
                                                                          459, 89 L.Ed. 789 (1945)); see also          ASARCO, Inc. v.
Procedure as well as the local rules. See   D.E.&J. Ltd.                  Sec'y of Labor, 206 F.3d 720, 722 (6th Cir. 2000) (“Appellate
P'ship v. Conaway, 133 F. App'x 994, 1001 (6th Cir. 2005)                 courts review judgments, not statements in an opinion.”). We
                                                                          understand the district court's “judgment” in this case to be
(citing E.D. Mich. L.R. 15.1);           PR Diamonds, Inc. v.
                                                                          its order to proceed to arbitration—nothing more. See 28
Chandler, 91 F. App'x 418, 444 (6th Cir. 2004) (citing Fed.
                                                                          U.S.C. § 2106 (noting an appellate court's power to “modify ...
R. Civ. P. 7(b)). Instead, Piersing simply included a three-
                                                                          any judgment, decree, or order of a court lawfully brought
sentence request to “narrow” his claims at the end of his brief
                                                                          before it for review”). And whatever else the court's opinion
in opposition to the motion to compel arbitration. In doing so,
Piersing didn't cite any legal authority for his request or list          says, our opinion makes clear that the arbitrator should
it in his brief's statement of issues. The district court's failure       decide for itself whether Domino's can enforce the arbitration
to address such a cursory request hardly amounts to an abuse              agreement. We'll leave matters at that.
of discretion. See, e.g., Crosby v. Twitter, Inc., 921 F.3d 617,
                                                                          We affirm.
627–28 (6th Cir. 2019);      Pulte Homes, Inc. v. Laborers’
Int'l Union of N. Am., 648 F.3d 295, 305 (6th Cir. 2011).
                                                                          All Citations
Vacatur of the Opinion. Piersing also asks us to vacate the
portions of the district court's opinion that purport to decide           962 F.3d 842, 2020-1 Trade Cases P 81,260
whether Domino's can enforce the arbitration agreement




                                                              Footnotes


1       On that point, we should clarify one question not before us. The underlying dispute in this case is whether
        Domino's (as a non-signatory) has any right to enforce the arbitration agreement as a whole. And both
        parties have litigated this case on the view that the first question we must answer is whether Piersing
        agreed to arbitrate that question of “arbitrability.” But there might be another, antecedent question here—
        namely, whether Domino's has any right to enforce the specific provision of the agreement in which Piersing
        purportedly agreed to arbitrate “arbitrability.” Cf.  Rent-A-Center, 561 U.S. at 69–71, 130 S.Ct. 2772
        (treating the broader arbitration agreement as separate from the specific agreement to arbitrate “arbitrability”
        and distinguishing between challenges to the former and challenges to the latter). Because that is a distinct
        question that is not before us, we express no views on it. See   United States v. Sineneng-Smith, ––– U.S.
        ––––, 140 S. Ct. 1575, 1579, ––– L.Ed.2d –––– (2020) (reiterating the “principle of party presentation” under
        which courts “rely on the parties to frame the issues for decision” and decide only the “matters the parties
        present” (citation omitted)).


End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    9
